In his motion for rehearing appellant complains that due consideration was not given to his bill of exception number one, which is the only bill of exception in the case, and which complains of the failure of the court to permit the appellant to introduce in evidence a letter which he received from his wife and in which he says that she admitted unfaithfulness. This was presented for the purpose of showing reason for the state of mind and grounds for the subsequent trouble which he and his wife had. We are unable to understand any purpose which this might have served in defense of the charge against him in this case. We have not heretofore considered and do not now think that it was pertinent to any issue in the case, or that it would reasonably have been expected to influence the jury one way or another, unless it should prejudice the jury against his wife. This was evidently appellant's purpose, but we cannot agree that he may introduce evidence having no other purpose than this just because the prosecuting witness is her father. To admit it would open up a field for the introduction of any and all testimony which might be considered prejudicial to a prosecuting witness to which there would be no end. We know of no authority authorizing it and see no reason why a lengthy discussion should be given.
Appellant's motion for rehearing is overruled.